Citation Nr: 1324871	
Decision Date: 08/06/13    Archive Date: 08/13/13

DOCKET NO.  09-13 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for left knee disability.

2.  Entitlement to service connection for right knee disability.

3.  Entitlement to service connection for a cervical spine (upper back) disability.

4.  Entitlement to service connection for a thoracolumbar spine (middle back and low back) disability

5.  Entitlement to service connection for bilateral pes planus.

6.  Entitlement to a compensable initial evaluation for dermatitis.


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from July 1986 to September 2006.

These matters come before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran was scheduled for Travel Board hearing in October 2012, to which she failed to report.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Left and Right knee disabilities 
Spine disabilities
Bilateral pes planus disabilities

The Veteran's 2006 report of medical history reflects that she reported an arch drop in her feet, causing leg, knee, and back problems.  

A May 2006 QTC examination report reflects that upon examination of the spine, there was normal range of motion with no pain elicited.  Upon examination of the knees, there was normal range of motion with no pain elicited.  With regard to the feet, the examiner found that the feet were normal with no pes planus noted.  

X-rays of the thoracic spine showed no significant bony abnormality.   X-rays of the lumbar spine and cervical spine were negative.  X-rays of the right and left knee were negative.  X-rays of the feet were negative.  

The examiner considered that the Veteran had numerous complaints with regard to the knees and back, but found no pathology to render a diagnosis.  (The examiner did note that the Veteran had intermittent muscle strain of the neck.)

In her VA Form 9, dated in April 2009, the Veteran stated that she had "recently had a consultation to a chiropractor, who performed x-rays that showed evidence that she "had a misaligned spine bone vertebrae which causes compression, tensing, irritation, and damage to the Central nervous system, showing evidence that this damage existed for more than 15 years."  She further stated that the doctor explained to her that her all her issues with her knees, feet, and back are related.  The Veteran reported that she was referred for a "full body MRI of the cervical spine."

Pursuant to VA's duty to assist, the Board finds that VA should attempt to obtain all chiropractor records, if any, to include x-rays/radiograph/MRI reports.

Dermatitis

A May 2006 QTC examination report reflects that upon examination there was no active rash and no active dermatitis.  It was noted to be treated with topical medications and that the exposed area affected was 10%.  

In her VA Form 9, the Veteran stated that the dermatitis covers her forehead, eyebrows, around her nose, and behind her ear.  She stated that she has monthly breakouts and that stress aggravates it even more.  She also stated that she had been evaluated by "her dermatologist".  Under 38 C.F.R. § 4.118, Diagnostic Code 7806, ratings are derived, in part, based on the percentage of areas affected.  

Based on the Veteran's statements as to flare-ups, the Board finds that VA has a further duty to assist the Veteran, to include obtaining dermatology records and another VA examination during a period of a flare-up, if she wishes. When evidence reflects that a disability has a history of remission and recurrence, the duty to assist requires that any examination be given during an active stage of the condition. Ardison v. Brown, 6 Vet. App. 405 (1994). 

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all medical providers (VA and private) from whom she has received treatment, for her back, feet, knees, and dermatitis, and complete and return a provided VA Form 21-4142 (Authorization and Consent to Release Information) for the treatment records, for each treatment provider, to include chiropractic care, dermatologist care, MRIs, and X-rays.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records.  

2.  Schedule the Veteran for a dermatology examination during a period of flare-up of her dermatitis.  All clinical manifestations should be reported in detail, and if the examiner wishes, photographs of the Veteran's head and face may be associated with the report.

3.  If, after the appropriate period for responses for the requested information, additional records are received, obtain a supplemental opinion to the May 2006 QTC report on the service-connection claims.  The clinician should opine as to whether it is as likely as not (50 percent or greater) that the Veteran has a cervical spine disability, or thoracolumbar spine disability, right knee disability, left knee disability, right foot pes planus, and/or left foot pes planus causally related to, or aggravated by, active service. 

If the clinician cannot render an adequate opinion without an examination, schedule the Veteran for such.

The claims folder should be reviewed in conjunction with such examination.  Any opinion expressed should be accompanied by a complete rationale and should specifically state any diagnosis and the basis for such diagnosis. 

4.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal. If any benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran with an appropriate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



